Citation Nr: 0922671	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an inner ear 
disorder.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The RO denied entitlement to 
service connection for bilateral hearing loss and tinnitus 
and determined that new and material evidence sufficient to 
reopen the Veteran's previously denied clam for entitlement 
to service connection for an inner ear disorder had not been 
received.

The Board issued a decision in May 2008, in which it 
determined that sufficient new and material evidence 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for an inner ear disorder had been 
received but denied the claim on the merits.  The Board also 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The Veteran appealed from the Board's decision.  In a January 
2009 Order, upon a Joint Motion for Remand, the U.S. Court of 
Appeals for Veterans Claims (Court) remanded the decision to 
the Board for further action concerning the claims for 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and an inner ear disorder.  Specifically, the Court 
directed the Board to reconsider the Veteran's service 
treatment records and lay evidence concerning his ongoing 
symptomatology since service and discuss whether VA has 
satisfied its duty to assist the Veteran, including whether 
the evidence of record is sufficient to trigger VA's duty to 
provide a medical examination or opinion under 38 C.F.R. 
§ 3.159 (2008).

The Board also notes that the Veteran requested a video-
conference hearing before a Veterans Law Judge (VLJ) and was 
scheduled for such on February 13, 2008.  The Veteran did not 
appear for the hearing, but he indicated in a letter dated 
February 14, 2008, and received by the Board on February 21, 
2008, that he was unable to attend the hearing because he was 
incarcerated and VA did not contact the Georgia Department of 
Corrections in advance in order to arrange for his 
transportation to and from the hearing.  The Board construed 
this letter as motion for a new hearing date and denied the 
motion, finding that the Veteran had not shown good cause for 
a new hearing to be scheduled.  See Board's Letter to 
Veteran, dated April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for his current bilateral hearing loss, tinnitus, and an 
inner ear disorder because such are the result of noise 
exposure during military service.  He contends that he 
suffered acoustic trauma when he was exposed to gunfire and 
weapons fire while participating in training exercises on a 
rifle range during service.  The Veteran asserts that he had 
perfect hearing when he entered service but that such was 
markedly impaired when he was discharged.  Additionally, he 
alleges that his hearing has gotten progressively worse over 
the years and that he has suffered from constant ringing in 
the ears and an inner ear condition manifested by dizziness 
and loss of balance since he was discharged from service.  
See, e.g., VA Form 21-526 (Claim), received October 2002; 
Veteran's Statement in Support of Claims, dated December 
2002.

The Veteran's DD Form 214 (Report of Transfer or Discharge 
from the Armed Forces of the United States) indicates that 
his military occupational specialty was light weapons 
infantry and he received a sharpshooter commendation.  His 
service treatment records indicate that he was treated for 
complaints of left ear pain associated with ringing in 
January 1964 and he reported having headaches, dizziness, and 
intermittent ear trouble in his March 1964 discharge 
examination.  Additionally, the Veteran is competent to 
describe the nature and extent of his in-service noise 
exposure and hearing difficulties.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007).  Based on the evidence of record, it appears that the 
Veteran may have sustained acoustic trauma due to noise 
exposure during active service. 

The Veteran has provided letters from his mother, sister, 
niece, and long-time friend, dated November to December 2002, 
indicating that he had a noticeable hearing loss immediately 
after being discharged from service.  His mother and sister 
also indicated that he had complained of ringing in his ears 
since that time.  Additionally, the Veteran has provided 
prison records which reflect that he has a marked hearing 
impairment and balance difficulties due to middle ear 
dysfunction.  See Prison Treatment Cards, dated August 2001 
and August 2002; Prison Record, dated March 2002.  The 
Veteran also reported to a prison medical official in 
November 2002 that he had progressive hearing loss and 
frequent episodes of ringing in the ears since being exposed 
to gunfire during service.  He was diagnosed on that date 
with a moderate high frequency loss in the right ear and much 
worse hearing loss in the left ear.  Furthermore, the record 
contains an audiogram dated November 2002, which appears to 
indicate a current diagnosis of bilateral sensorineural 
hearing loss as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.  The Veteran asserts that he also sought prison 
treatment for ear problems in August and September 1965 but 
that he was unable to obtain those records because they are 
no longer available.  See Motion for Reconsideration, dated 
September 2008.

From the evidence in the record, it remains unclear to the 
Board whether the Veteran's current hearing loss, tinnitus, 
and/or an inner ear disorder are related to noise exposure in 
service, and further development is required.  The law 
requires VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  The duty to assist the claimant 
includes the duty to provide a medical examination and/or 
obtain a medical opinion when such is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The Veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current hearing loss, tinnitus, or an inner ear disorder, and 
a remand is required for that purpose.  

Because the Veteran is currently incarcerated, the typical 
procedures for scheduling a VA examination will likely not be 
adequate in this case.  The law is clear that incarcerated 
veterans must be afforded the same assistance as their fellow 
veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, 
VA adjudicators must tailor their assistance to the 
particular circumstances of a veteran's confinement.  Id.  VA 
should confer with prison authorities in order to arrange 
transportation of the incarcerated veteran to the closest VA 
facility for examination.  See Bolton, 8 Vet. App. at 191; 
see also M21-1MR, Part III.iv.3.A.11.d (2008).   However, VA 
does not have the authority to require a correctional 
institution to release a veteran so that VA can provide an 
examination at a VA medical facility.  See, e.g., 38 U.S.C.A. 
§ 5711; Bolton, 8 Vet. App. at 191.  If transportation cannot 
be arranged, VA should confer with prison officials to 
determine if examination of the veteran at the correctional 
facility is feasible, either by a VA examiner or by a fee-
based physician or prison medical official at VA's expense.  
Id.; see also M21-1MR, Part III.iv.3.A.11.d (2008).  In the 
instant case, the Board observes that the AOJ indicated in 
March 2004 that the rating decision was deferred in order to 
provide the Veteran with a VA examination.  Although a VA 
examination was never provided, the claims file does not 
reflect any efforts made by the AOJ to schedule such an 
examination.  Upon remand, the AOJ should attempt to schedule 
the Veteran for an examination in connection with his current 
service connection claims, as provided by Bolton and the M21-
1MR, and should document all such efforts in the claims file.

Additionally, a remand is necessary in order to obtain any 
outstanding medical records relevant to the Veteran's service 
connection claims for bilateral hearing loss, tinnitus, and 
an inner ear disorder.  The claims file contains the 
Veteran's service treatment records and prison medical 
records dated from August 2001 through November 2002.  The 
Board notes that the Veteran has alleged that his service 
treatment records are incomplete.  See Motion for 
Reconsideration, dated September 2008.  However, he does not 
contend that any specific record is missing, and all service 
treatment records appear to be in the claims file.  
Concerning his private treatment records, in September 2008, 
the Veteran submitted a form  authorizing Bostic State Prison 
to release medical information to VA concerning audiology 
examinations conducted at the Augusta State Medical Prison on 
June 13 and July 25, 2008.  The AOJ should request and obtain 
such records upon remand.  

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The treatment records identified in 
the Veteran's September 2008 
authorization to release information 
should be obtained and associated with 
the claims file.  In addition, if the 
Veteran identifies any other 
outstanding treatment medical records 
that he wishes VA to obtain, he should 
be requested to provide an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142), and any such records should be 
obtained and associated with the claims 
file.  

2.  After obtaining all relevant 
outstanding medical records, the AOJ 
must attempt all reasonable measures to 
schedule the Veteran for an examination 
to determine the nature and etiology of 
any current hearing impairment, 
tinnitus, and/or an inner ear 
disorder.  If the Veteran remains 
incarcerated, the AOJ must confer with 
prison officials and arrange 
transportation of the Veteran to the 
closest VA facility for examination.  
If transportation cannot be arranged, 
VA must arrange to have the Veteran 
examined at the correctional facility, 
either by a VA examiner, a fee-based 
physician, or a prison medical official 
at VA's expense.  All efforts to 
schedule an examination should be 
documented in the claims file following 
the holding in Bolton, supra. 

If an examination is scheduled, the 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  The examiner 
should review the claims file in 
conjunction with the examination, 
including but not limited to the 
November 2002 audiogram conducted by a 
prison medical official, and make a 
note of such review in the examination 
report.  All necessary studies and 
tests should be conducted.  The 
examiner should render a diagnosis as 
to whether the Veteran currently has a 
hearing impairment, tinnitus, or an 
inner ear disorder.  If the examiner is 
not a VA examiner, a copy of the VA 
definition of a hearing disability 
should be made available for this 
purpose.  See 38 C.F.R. § 3.385.  If 
any of these conditions is diagnosed, 
the examiner should obtain a complete 
history of the Veteran's pre-service, 
in-service, and post-service noise 
exposure.  The examiner is requested to 
offer an opinion as to the approximate 
date of onset of any current hearing 
impairment, tinnitus, and/or an inner 
ear disorder, and whether each 
condition is at least as likely as not 
(probability of 50% or more) related to 
noise exposure during service.  The 
examiner must provide a rationale for 
any opinion offered.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending the requested medical examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran need take no further action unless otherwise 
informed, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




